—Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered November 27, 1991, convicting defendant, after his guilty plea, of murder in the second degree, and sentencing him to a term of from 25 years to life, unanimously affirmed.
The IAS Court properly determined that when defendant was brought to the police precinct on December 19, 1990, he "was not in custody when he * * * spoke with the police prior to being read his Miranda rights” (People v Nova, 198 AD2d 193, 194), since he was only one of a number of suspects, was not handcuffed, and was free to leave. Therefore, his state*193ments were admissible. We note that defendant did not confess until after he was administered Miranda rights, which he waived.
Nor do we find defendant’s sentence excessive in light of his confession that he beat to death a 15 month-old baby and his subsequent lack of remorse.
We have considered defendant’s remaining contentions and find them meritless.
Motion to seal the record and for other related relief is granted. Concur — Rosenberger, J. P., Ellerin, Ross, Nardelli and Williams, JJ.